Case 5:03-cr-50033-TAD-MLH Document 533 Filed 05/21/20 Page 1 of 3 PageID #: 4347



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                    SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                             CRIM. ACTION NO. 5:03-50033-05

  VERSUS                                               JUDGE TERRY A. DOUGHTY

  ANTHONY GENTRY                                       MAG. JUDGE MARK L. HORNSBY


                                    MEMORANDUM ORDER

         Pending before the Court is Defendant Anthony Gentry’s (“Gentry”) “Motion for

  Reconsideration to Pleadings for Emergency Early Release Due to the Covid -19 Pandemic” [Doc.

  No. 529].

         On April 22, 2020, Gentry filed a motion styled, “Emergency Motion to Effect Early

  Release 18 Title U.S.C. §§ 3582(c)(1)(A)(i) and (c)(1)(B)” [Doc. No. 522].        Given the issues

  raised and the known threat from the Covid-19 pandemic, the Court ordered the United States to

  file a response no later than May 4, 2020. [Doc. No. 524]. The United States complied with that

  directive and filed its opposition [Doc. No. 527] on May 4, 2020.

         The United States contended that, to the extent that Gentry seeks compassionate release

  under 18 U.S.C. § 3582(c)(1)(A), because he has not exhausted his administrative remedies, this

  Court must dismiss that motion for lack of jurisdiction. The United States contended, alternatively,

  that, to the extent that Gentry seeks release to home confinement, the motion must again be

  dismissed for lack of jurisdiction, because a decision on whether to release an inmate to home

  confinement falls within the exclusive purview of the Bureau of Prisons (“BOP”). The United




                                                   1
Case 5:03-cr-50033-TAD-MLH Document 533 Filed 05/21/20 Page 2 of 3 PageID #: 4348



  States asserted that, as of May 4, 2020, Gentry had not sought relief through BOP administrative

  channels as required for release under either avenue. [Doc. No. 527, p.3].

          The Court agreed with the arguments asserted by the United States, and found that, whether

  construed as a motion for compassionate release or a motion seeking release to home conf inement,

  the Court was without jurisdiction to grant Gentry the relief he seeks. The Court, therefore, on

  May 5, 2020, denied Gentry’s motion, subject to re-urging if Gentry exhausts his administrative

  remedies as set forth in the statute. [Doc. No. 528].

          On May 20, 2020, Gentry filed the pending motion seeking a reconsideration, and,

  asserting that he had exhausted his administrative remedies because he had given to an assistant

  warden a document titled “Inmate Request to Staff,” dated April 2, 2020 [Doc. No. 529-1], and he

  had received no response.

          However, simultaneous to the filing of the pending motion, Gentry filed a Notice of Appeal

  of the Court’s May 5, 2020 Ruling [Doc. No. 530]. As a general rule, a district court is divested

  of jurisdiction immediately and automatically upon the filing of a notice of appeal with respect to

  any matters involved in the appeal. Alice L v. Dusek, 492 F.3d 563, 564–65 (5th Cir.2007) (citing

  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58, (1982) (“The filing of a notice of

  appeal is an event of jurisdictional significance—it confers jurisdiction on the court of appeals and

  divests the district court of its control over those aspects of the case involved in the appeal.”)).

  Therefore, this Court has no jurisdiction to rule on Gentry’s motion seeking a reconsideration.

  Accordingly,

          IT IS ORDERED that Gentry’s “Motion for Reconsideration to Pleadings for Emergency

  Early Release Due to the Covid-19 Pandemic” [Doc. No. 529] is DENIED for lack of jurisdiction.1


  1 Assuming arguendo this Court had jurisdiction to consider Gentry’s motion, it would require the United States to
  file a response.

                                                           2
Case 5:03-cr-50033-TAD-MLH Document 533 Filed 05/21/20 Page 3 of 3 PageID #: 4349



        .



        MONROE, LOUISIANA, this 21st day of May, 2020.




                                                   TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                          3
